I take great pleasure in congratulating, on behalf of my delegation, 
the President on his election to preside over this thirty-seventh 
session of the General Assembly. We are convinced that his qualities 
as an experienced diplomat and his deep faith in the principles and 
purposes of the Charter will enable him to direct the work of the 
Assembly successfully. I should also like to pay tribute to the 
President's predecessor, Mr. Kittani, of the fraternal country of 
Iraq, for the outstanding way in which he led the work of the last 
regular session as well as of the special sessions. I also take great 
pleasure in paying a particular tribute to the Secretary-General for 
his constant efforts to promote international peace and security. My 
delegation is pleased to express to him its appreciation of his 
struggle to preserve the principles of the Charter and to strengthen 
international solidarity for the progress and development of mankind.

229.	The thirty-seventh session of the general Assembly is being 
held at a time when the international situation is steadily 
deteriorating. The harmful world conditions that we are experiencing 
encourage the super-Powers to acquire zones of influence and make 
their rivalries ever sharper. The super-Powers are using their 
economic, scientific and technological advances to achieve their 
objectives and designs.

230.	In this atmosphere of constant tension we remain concerned 
and alarmed at the escalation of tension which is creating several 
flashpoints in many parts of the world, especially in the third world.

231.	In spite of the constant efforts of the international 
community in the quest for peace, we are every day confronted with 
increasingly sophisticated wars, wars of attrition and of the 
annihilation of nations. Never before in history have there been so 
many wars in third world countries, with such great human, financial 
and material losses. It is as if by some master plan they are 
intended to exchange the natural resources of developing countries 
and prevent them achieving their economic take-off.

232.	It is an act of treason towards that part of mankind living 
in wretched circumstances to tolerate the useless waste of incredible 
quantities of financial, scientific, technological and human 
resources, when two thirds of the world's population are doomed to 
live in dire poverty, suffering grave economic difficulties and 
social imbalance. Moreover, there are a large number of refugees on 
all the continents, half of them in Africa. Those refugees often come 
to an environment where they still have to struggle to satisfy their 
most basic needs-food, medical care and shelter.

233.	What human wisdom can allow for such waste, whose only 
purpose is the destruction of all the best that world civilization 
has been producing for the good of mankind? We cannot separate acts 
leading to the waste of such immense human and material wealth from 
those which are delaying the establishment of a new international 
economic order.

234.	International economic relations are experiencing in our time 
a grave crisis, which is becoming an obstacle in negotiations between 
the rich and poor countries, a number of which-the least developed 
countries-are living in precarious conditions. It is up to us to 
exchange new ideas and co-ordinate our efforts with a view to 
striving together towards a better life.

235.	After eight years of hard work the Third United Nations 
Conference on the Law of the Sea achieved its objective. The adoption 
of the United Nations Convention on the Law of the Sea constitutes a 
land-mark in the history of mankind. The success of the Conference 
has enhanced the prestige and credibility of the United Nations, 
which can be an effective framework for dealing with all questions of 
vital importance to all States and the international community.

236.	The political climate and security in the Indian Ocean area 
has gravely deteriorated recently. The littoral and hinterland States 
are worried about the increase in tension in the area, as a result of 
the rivalries of the great Powers. There is an extremely urgent need 
to implement the Declaration of the Indian Ocean as a Zone of Peace, 
pursuant to resolution 2832 (XXVI) of 12 December 1971. The situation 
of insecurity and instability prevailing in the Indian Ocean requires 
the speedy holding of the relevant conference in Colombo.

237.	Since its independence the Republic of Djibouti has expressed 
its devotion to international peace and security. The objectives that 
it has set itself are national unity, equality and peace.

238.	In accordance with our foreign policy, based on dialogue and 
co-operation, we have chosen to live in peace with our neighbours, 
with absolutely no interference or intervention. Our neutrality is 
reflected by a policy of non-alignment, good-neighbourliness and 
peaceful coexistence. We urge our neighbours to settle any disputes 
peacefully, for we remain convinced that peace and stability alone 
can guarantee the emancipation of peoples. Moreover, we urge all 
leaders in the Horn of Africa to struggle for the creation of the 
right circumstances to foster tolerance, understanding and confidence 
among the peoples of the region.

239.	We attach great importance to regional and interregional 
economic co-operation, and we are prepared to take an effective part 
in those efforts, in accordance with the Lagos Plan of Action for the 
Implementation of the Monrovia Strategy for the Development of 
Africa' and the Charter of National Economic Action, adopted at Amman.

240.	In spite of its economic difficulties and its meagre 
resources, the Republic of Djibouti takes in a considerable number of 
refugees. The situation has worsened because of the devastating 
consequences of a prolonged drought, which has displaced a third of 
our population who have lost all means of subsistence.

241.	The Republic of Djibouti has embarked on comprehensive 
programmes of revitalization and modernization of existing sectors of 
the service economy as well as on the creation of a sound basis for a 
productive, diversified economy through the development of new 
sectors in industry, agriculture, animal husbandry and fisheries.

242.	My Government, which has decided to use every means available 
to extricate itself from its socioeconomic difficulties, appreciates 
the assistance and aid of friendly countries to help in achieving 
those objectives.

243.	After 34 years of bloody wars, 34 years of sacrifices, 34 
years of tireless and uninterrupted efforts, the international 
community has just reaffirmed its support for the Palestinian cause, 
by declaring that no just and lasting solution can be achieved 
without recognition of the legitimate, inalienable rights of the 
Palestinian people. It is with that in view that concrete proposals 
for an overall peaceful solution have been formulated.

244.	Unfortunately these peace efforts are still pitted against 
the political ambitions of the Zionists, who wish to relegate the 
Palestinian cause to historical oblivion so as to promote their 
expansionist policy. The Zionists do not wish to accept or tolerate 
any talk of national rights for Palestinians; they wished to bury the 
natural aspirations of an entire people under the ruins of Beirut. In 
order to do that the Zionist war-lords unleashed the most devastating 
and the most bloody aggression against Lebanon, using the most 
sophisticated weaponry, with the avowed intention of annihilating the 
Palestinian people, of liquidating the PLO and destroying its 
organizational structure.

245.	For more than two months Lebanon has been subjected to the 
most merciless destruction. Beirut, besieged, deprived of water, 
food, electricity and medicines, constantly bombarded from land, air 
and sea, has undergone an ordeal which no city has experienced since 
the Second World War.

246.	During the first half of this century the Nazis, in their 
wanton campaign for racial superiority, arrogated to themselves the 
right to determine who should live and who should be deprived of 
life. They institutionalized terror and mass killing as means of 
achieving that goall.

247.	In the second half of this century the Zionist neo-Nazis have 
espoused a similar concept, although more limited in scope. They wish 
to eliminate the Palestinian people from the land where they have 
always lived. For the Zionists, Palestine was a land without any 
people awaiting the arrival of Jewish settlers to colonize it. 
History has been falsified; the physical characteristics, the 
demographic composition and the institutional structures of the 
occupied territories are being altered so as finally to leave no 
trace of the Palestinian heritage.

248.	In spite of that and in defiance of the aims of the Zionist 
plan, the Palestinian reality asserts itself more each day, because 
the Palestinian people, under the aegis of the PLO, its sole, 
legitimate representative, has shown its unshakable determination to 
struggle for the life of its cause.

249.	Strengthened by that determination, Arab Kings, Sovereigns 
and heads of State were at one in making it crystal clear to the 
world that just and lasting peace has always been their objective, an 
objective that Israel has rejected and continues to reject, wishing 
to deprive an entire people of its existence and of its identity.

250.	In Fez, the Arab leaders agreed on concrete and realistic 
proposals aimed at restoring a just and lasting peace in the region. 
These proposals, contained in what is now called the  Fez Charter , 
have created a legal framework which, without the slightest doubt, 
has aroused hoper in the international community, which is determined 
to find a solution to this painful problem.

251.	As usual, Begins response was to order the massacre of 
children, women and old people. Once again, in defiance of 
international public opinion, Israel has revealed its true face. Once 
again Begin dashed the hopes of all peace-loving countries and 
peoples by organizing the genocide at Shatila and Sabra. These 
Zionists have unfortunately made us relive a tragedy which history 
wished to bury at Nuremburg and which we thought had been removed 
from our memories for ever.

252.	In the face of this situation which threatens international 
peace and security, in the face of this genocide which definitely 
could not have been carried out without the  assent and support of a 
great Power, in the face of this holocaust of which the Palestinian 
and Lebanese peoples are that victims, we reaffirm that a just peace 
cannot be established without the recognition of the legitimate and 
inalienable rights of the Palestinian people, without the withdrawal 
of Israeli forces from the borders of Lebanon as well as from the 
occupied Arab territories, including the Holy City of Jerusalem.

253.	Lebanon, whose only crime was to grant asylum to the 
Palestinians who, because of Zionist terrorism, had had to flee from 
their national land, must never again be the scene of these wars and 
massacres. The international community must help Lebanon to regain 
its sovereignty and its territorial integrity and in its 
reconstruction.

254.	We note with deep concern the continuation of the Iraq-Iran 
war, in spite of the efforts made by the Organization of the Islamic 
Conference, by the non-aligned movement and by the United Nations.
255.	We hail the positive initiative taken by the Iraqi Government 
in withdrawing its forces to the internationally recognized borders 
as a sign of a desire for peace and we appeal to these two countries 
to settle their dispute peacefully.	'

256.	The situation in South Africa and in Namibia remains of 
concern. Tensions and confrontations will not be eliminated nor will 
peace be established in that region so long as apartheid is not 
dismantled and the black majority in South Africa is not liberated. 
Apartheid must be condemned without hesitation, and all political, 
diplomatic, moral and material means must be provided to the 
liberation fronts. The peoples of South Africa and of Namibia are 
entitled to use all means-including armed struggle-against the 
practices of segregation, racism and racial discrimination, genocide 
and exploitation.

257.	We strongly denounce the policy of baniustanization being 
carried out by the Pretoria regime. We condemn also the criminal acts 
of terrorism and the acts of armed aggression against independent 
neighbouring countries. We state that the front-line countries have 
the legitimate right to protection against the repeated acts of 
intimidation and aggression perpetrated by the South African regime, 
whose sole purpose is to destabilize those States so as to weaken 
their moral and material efforts to assist the peoples of South 
Africa and Namibia and their national liberation movements.

258.	The Pretoria regime has clearly demonstrated its belligerence 
by accumulating arrangements and other means of oppression, by 
acquiring a nuclear capability and by continuing political, military, 
economic and cultural Collaboration with Israel.

259.	It is regrettable that South Africa, despite repeated appeals 
by the international community, continues to practise apartheid in 
defiance and flagrant violation of the Charter and of the Universal 
Declaration of Human Rights.

260.	The question of Namibia remains unsolved because of the 
illegal occupation by the South African regime, which is denying the 
Namibian people the exercise of its inalienable rights to 
self-determination and independence, in spite of United Nations 
resolutions. This gravely threatens international peace and security.

261.	Through its political, economic and military activities the 
racist Pretoria regime is trying to delay Namibia's accession to 
independence. The policy of collaboration with the apartheid regime 
of South Africa can only harm and betray the legitimate struggle of 
the Namibian people to obtain its freedom.

262.	It is up to the United Nations to ensure that its decisions 
are respected by South Africa. The United Nations must alert the 
international community to South African manoeuvres designed to upset 
the peaceful initiatives under way for Namibian independence.

263.	We applaud the initiatives taken by SWAPO, the sole 
representative of the Namibian people, to facilitate the negotiations 
under way, as well as its constant readiness to take part in free and 
fair elections in Namibia in accordance with the relevant resolutions 
of the United Nations.
264.	The Republic of Djibouti believes Security Council resolution 
435 (1978) to be the only acceptable basis for negotiations on 
Namibia's peaceful transition to freedom and independence. We, 
sincerely hope that all the parties concerned will make a concerted^ 
co-operative effort to ensure implementation of that resolution.

265.	As regards the issue of Western Sahara, my Government 
supports the efforts of the OAU to promote a just and lasting 
solution and also welcomes the measures taken to organize a 
referendum to enable the population of Western Sahara to express 
itself freely and democratically in the exercise of its right to 
self-determination.

266.	Although we support the principle of self-determination for 
the Sahraoui people, we assert that the decision of the heads of 
State and Government of the OAU taken in Nairobi is the only 
authentic one.

267.	Without unity, Africa beset as it is by economic difficulties 
and social instability-will remain a prey to foreign influences, 
political blackmail and economic exploitation. Lack of un ty will 
lessen the ability of the independent countries of Africa to assist 
those which are still under the sway of colonization.

268.	For a long time now Chad has continued to be the scene of 
fratricidal wars that have destroyed its human and material resources 
and endangered its unity, sovereignty and territorial integrity. We 
therefore urge all the forces concerned to enter into a constructive 
dialogue and to make a common endeavour. We believe that to be the 
only way that hostilities can be halted and order, peace and security 
restored. We hope that the United Nations and the OAU will work 
together to achieve that goal and will help in the reconstruction of 
Chad.

269.	As regards Afghanistan, my Government expresses its great 
concern over the military occupation of that country despite the 
repeated appeals of the international community for an immediate and 
unconditional withdrawal of foreign forces. We reiterate our appeal 
for an immediate and total withdrawal of all foreign troops from 
Afghanistan so as to enable its people to exercise its right to elect 
a government of its choice. We advocate an overall political solution 
based on full respect for the independence, sovereignty, territorial 
integrity and non-aligned status of Afghanistan.

270.	The situation in Kampuchea is a problem of concern to my 
Government, which is firmly opposed to foreign armed intervention and 
to the presence of foreign forces in Kampuchea. The presence of 
foreign troops makes it impossible for the Kampuchean people to 
express its will through free elections. We therefore reaffirm the 
imperative need for the withdrawal of all foreign forces from 
Kampuchea. '

271.	With reference to the question of Korea, my Government firmly 
believes that inter-Korean negotiations constitute the only political 
means of solving all the problems that have arisen out of the 
political division of that country. The earliest possible resumption 
of the dialogue is essential to deal with the urgent need to reduce 
the climate of tension, renew mutual confidence and establish lasting 
peace in the Korean peninsula, which might finally lead to a solution 
acceptable to the Korean people.

272.	We are convinced that the United Nations remains the most 
appropriate forum for voicing our ideas, because all of us here share 
the same concern and undertake the same efforts to preserve the noble 
ideals of the Charter, indeed, to defend the Charter of the United 
Nations is to defend the cause for which millions of people have 
perished; it is to defend the cultural and political expression of 
human dignity.

273.	Unfortunately, at the present time the world is beset by 
grave crises which, if not solved, could threaten peace and security. 
The crises are especially dangerous because they seriously diminish 
the United Nations system's ability to act; moreover, they challenge 
the ideals on which the Charter was based.

274.	We have in mind here the Shatila and Sabra massacres;	which 
has been made into a political alternative; and the occupation of 
countries by force. Is not threatening and shooting innocent people 
in camps and treating people as subhuman the sort of thing that 
prompted the creation of the Organization on the morrow of the last 
world war?

275.	In conclusion, I wish the Assembly every success at the 
thirty-seventh session. Members may be assured of my delegation's 
positive contribution. For my part, I remain convinced that all the 
nations represented here will fulfil their responsibility by 
responding to the hopes of the millions of people who are looking to 
us.
